Citation Nr: 0835009	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.

In May 2004, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  By 
correspondence dated in August 2008, the veteran was informed 
that he had the right to have another hearing.  In September 
2008, the veteran declined to appear at another hearing and 
requested that his claim be decided based upon the evidence 
of record.  38 U.S.C.A. §§ 7102, 7107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.707, 
20.717 (2007).

In February 2005, the Board remanded the claim for further 
development.


FINDING OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain, popping, clicking, and giving 
way; and objective findings of full extension, flexion 
limited to no more than 120 degrees, and x-ray evidence of 
arthritis.  With repetitive motion, flexion was limited to no 
more than 135 degrees.  There is no clinical evidence of 
edema, effusion, subluxation, locking, or instability.


CONCLUSIONS OF LAW

The criteria for a 10 percent rating, but no more, for right 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5003, 
5010 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In May 2003, prior to the initial adjudication of the claim, 
and in May 2004 and September 2005, after the initial 
adjudication of the claim, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claim.  He was informed that VA would review 
his claim and determine what additional information was 
needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in February 2008.  It is therefore inherent in the 
claim that the veteran had actual knowledge of the rating 
element of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in May 2003, May 2004, September 2005, and February 2008 do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the May 2003, May 2004, and September 2005 
notices he was told to submit evidence showing that his 
service-connected disorder had worsened.  In a Dingess notice 
dated in February 2008, he was provided examples of evidence 
that may affect his disability rating including information 
about on-going treatment records; recent Social Security 
determinations; or statements from employers as to his job 
performance, lost time, or other information regarding how 
his condition affected his ability to work.  In addition, the 
December 2003 statement of the case and the May 2008 
supplemental statement of the case included the schedular 
criteria and diagnostic codes needed to support an increased 
rating for the veteran's disability.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made during VA examinations in June 2003 and March 2008, and 
testimony before the Board in May 2004 in which he discussed 
the severity of his disability and its affect on his daily 
life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were conducted in June 2003 and March 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007) should only 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2007).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional disability.  38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The veteran's right knee disability has been rated as 
noncompensable under DCs 5299-5257.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be assigned as follows: the first two digits will 
be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be 99 for all unlisted conditions.  Then, the disability 
is rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27 (2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's right knee 
disability is DC 5257, which pertains to other impairment of 
the knee.

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher rating for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Other potentially applicable diagnostic codes include DCs 
5260 (limitation of flexion of the leg), and 5261 (limitation 
of extension of the leg).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of those conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for an increased rating in this case.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Based on a thorough review of the record, the Board finds the 
evidence supports the assignment of a 10 percent rating, but 
not greater, under DC 5003.

VA medical records dated in January 2002 reflect the 
veteran's complaints of right knee pain for which he received 
a cortisone injection.  An MRI indicated chondromalacia 
patellae and mild degenerative changes of the right knee.  In 
July 2002, he reported that his right knee had improved since 
his last visit, but he continued to use a cane and wore a 
brace.  He was ambulatory without significant antalgic gait.  
On examination, he had full extension of both knees and 
flexion greater than 90 degrees.  X-rays showed mild 
patellofemoral arthrosis.  The impression was chondromalacia 
patella and patellar femoral syndrome.

The veteran underwent a VA orthopedic examination in June 
2003 at which time he presented with complaints of right knee 
swelling and pain with extended weight bearing.  No giving 
way of the right knee was described, but he complained of 
stiffness.  He wore a brace and used a cane.  He indicated 
that he was last regularly employed as a warehouseman in the 
early 1990's and that he had performed small plumbing jobs 
intermittently since that time.  He had not taken any 
medication for his right knee.  On examination, he ambulated 
slowly without a cane and had a satisfactory gait pattern.  
Range of motion was normal from 0 to 140 degrees without pain 
on motion.  There was trace patellofemoral crepitation, but 
no tenderness in the patellofemoral joint or ligamentous 
instability.  McMurray's testing was negative.  An x-ray 
report described normal knees.  The impression was service-
connected chondromalacia with degenerative joint disease of 
the right knee.  There was no pain on range of motion 
testing.  The examiner noted that an x-ray examination of the 
right knee in June 2002 revealed mild-to-moderate 
osteoarthritis.  The examiner opined that it was feasible 
that pain could further limit function during flare-ups or 
with increased use.  However, any additional limitation of 
motion during flare-ups could not be determined with any 
degree of medical certainty.

In May 2004, the veteran testified that he experienced right 
knee pain, subluxation or giving way, locking, popping, 
stiffness, fatigue, weakness, and instability.  He testified 
that he wore a stabilizing brace and had difficulty walking 
up hill, driving, climbing ladders, bending, and stooping.  
He testified that he missed several days from work as a 
plumber due to his right knee disability and that he had 
difficulty with the duties of his employment which included 
lifting, digging, bending and stooping.  He further testified 
that he was not currently employed and had not been for 
approximately a year and a half, but that he could go back to 
gainful work that did not involve a lot of bending, stooping, 
or climbing.  He testified that he had made efforts to obtain 
employment since leaving his plumbing job.

VA medical records dated from July 2004 to September 2005 
reflect the veteran's continued complaints of knee discomfort 
and a diagnosis of degenerative joint disease (DJD).  A 
September 2005 diagnostic report indicated that previous 
diagnostic studies of the right knee were negative for 
fracture dislocation of joint effusion or any other acute 
process.  The impression was no acute findings.

During an October 2005 VA orthopedic consultation the veteran 
complained that the condition of his right knee had worsened 
over the past two weeks.  He described pain in back of the 
knees and difficulty with climbing stairs.  He had no 
mechanical symptoms such as clicking, swelling, and giving 
way.  On examination, the right knee had full extension and 
120 degrees of flexion.  Patellofemoral grind, Lachman's, and 
McMurray's tests were negative.  He had a negative pivot test 
and a positive step-off test.  There was no evidence of 
medial or lateral laxity, significant medial lateral joint 
line tenderness, or effusion.  A medial wall plica was 
palpable on the right knee which was minimally tender.  In 
November 2005, right knee discomfort with DJD was noted.

VA medical records dated in May 2006 to November 2006 reflect 
the veteran's continued complaints of right knee pain and a 
diagnosis of DJD.

Pursuant to the Board's February 2005 remand, the veteran was 
afforded a VA joints examination in March 2008.  The examiner 
noted he was independent in his activities of daily living 
and had no usual occupation.  He sometimes used Darvocet 
which helped on occasion without sequelae.  The veteran had 
no history of surgery on the right knee and did not report 
any locking, subluxation, or dislocation.  He indicated that 
the right knee popped when he twisted it the wrong way which 
weakened it and caused it to give way.  He complained of 
constant diffuse anterior, lateral and medial knee pain rated 
seven on the pain scale, made worse by bending, squatting, 
stooping, or climbing ladders.  There were no more 
significant flare-ups and no doctor had prescribed bed rest 
or incapacitation in the last twelve months.  He had not 
undergone physical therapy or right knee injections in 
several years and no medication had been specifically 
prescribed for his right knee.  On examination, he had a 
normal posture and gait and had a one prong cane.  He was 
able to walk without instability, toe walk, heal walk, and 
heal-to-toe walk without a cane or braces.  There was no 
atrophy, hypertrophy, palpable spasms, or tenderness.  Range 
of motion of the right knee after three repetitions revealed 
flexion from 0 to 135 with full extension.  Lachman's, 
anterior posterior drawer, and McMurray's tests were 
negative.  There was no medial or lateral joint line 
tenderness, but he had a minimal positive grind test.  He had 
no discomfort or difficulty with range of motion testing, 
effusion, edema, erythema, tenderness, palpable deformities, 
or instability.  Additional limitation due to flare-ups, 
could not be determined without resorting to mere 
speculation.  Diagnostic tests of the right knee were 
unremarkable and indicated a normal right knee, with the 
exception of right knee patellar enthesophytes.  His was 
diagnosed with mild chondromalacia patella and patellar 
enthesophytes consistent with natural aging.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  On orthopedic examination in June 2003, no ligamentous 
instability was noted.  While the veteran claimed to have 
right knee instability during May 2004 testimony before the 
Board, an October 2005 VA medical record showed no evidence 
of medial or lateral laxity, or any mechanical symptoms of 
giving way.  On VA examination in March 2008, he was able to 
walk without instability and did not report any subluxation.  
In addition, he was able to walk without use of any 
ambulatory device.  While a diagnostic study revealed the 
presence of patellar enthesophytes consistent with the aging 
process, the study was otherwise unremarkable.  Therefore, 
based upon the clinical findings, the Board finds that the 
competent medical evidence does not demonstrate the presence 
of slight recurrent lateral instability of the right knee.  
Therefore, the veteran is not entitled to a higher rating or 
any additional rating for the right knee based on instability 
pursuant to DC 5257.

The Board also concludes that the veteran is not entitled to 
a compensable rating under DCs 5260 or 5261.  On orthopedic 
examination in June 2003, range of motion was normal from 0 
to 140 degrees without pain on motion.  On examination in 
October 2005, the right knee had full extension and 120 
degrees of flexion.  On VA examination in March 2008, range 
of motion of the right knee was from 0 to 135 with full 
extension after repetitive use.  Flexion ranging from 0 to 
140 degrees is considered normal for VA purposes.  38 C.F.R. 
§ 4.71a, Plate II.

While the veteran had a slight limitation of flexion, he is 
not entitled to a higher rating for limitation of motion 
under 5260 because flexion is not limited to 45 degrees or 
less.  Nor is he entitled to a higher rating under DC 5261, 
as extension is not limited to 10 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5261.  An additional compensable rating based on 
limitation of extension of the knee is not warranted because 
extension is not shown to be limited to 10 degrees such that 
an increased rating would be warranted or to be limited to 5 
degrees such that any separate rating is warranted.

VA medical records reflect the veteran's subjective 
complaints of right knee pain and during May 2004 testimony 
he complained of right knee weakness and fatigue.  During the 
March 2008 VA examination, the veteran complained of diffuse 
anterior, lateral, and medial right knee pain rated seven on 
the pain scale.  However, with repetitive motion, range of 
motion of the right knee after three repetitions flexion was 
from 0 to 135 with full extension.  There was no discomfort 
or difficulty with range of motion testing, nor effusion, 
edema, erythema, tenderness, palpable deformities or 
instability.  Additional limitation due to flare-ups could 
not be determined without resorting to mere speculation.  
Thus, even considering the effects of pain on use, the 
competent medical evidence fails to show any indication that 
the right knee is limited in motion to 10 degrees extension 
or 45 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
Board finds that the evidence does not show that any 
additional functional limitation would result in the veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.

However, the Board finds that the veteran is entitled to a 
compensable rating for degenerative arthritis of the right 
knee on the basis of x-ray evidence of the same.  In order to 
be eligible for a separate rating under Diagnostic Code 5003, 
the veteran must not qualify for compensation under 
diagnostic codes pertaining to the limitation of motion.  
38 C.F.R. § 4.71a.  Here, the veteran's right knee disability 
is noncompensable under DCs 5260 and 5261, which are 
diagnostic codes predicated on limitation of motion.  In July 
2002, an x-ray examination of the right knee showed mild 
patellofemoral arthrosis.  In June 2003, the VA examiner 
stated that an x-ray examination of the right knee in June 
2002 revealed mild-to-moderate osteoarthritis.  While the 
knee motion was near full at the most recent examination, the 
veteran has also complained of pain on motion, and there are 
findings of flexion of less than 140 degrees in the record, 
which represents a noncompensable level of limitation of 
motion.  Resolving all doubt in favor of the veteran, the 
Board finds that there is some limitation of motion, though 
not to a compensable degree, in the right knee.  Accordingly, 
the noncompensable limitation of motion with x-ray evidence 
of arthritis warrants a separate 10 percent rating for the 
right knee pursuant to DC 5003.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the regular schedular standards are not 
inadequate.  There is no evidence that he has been 
hospitalized for treatment of his right knee disability.  
Neither does the record reflect marked interference with his 
employment.  While the veteran testified that his right knee 
disability affected his ability to complete the duties 
required of a plumber, he also testified that he was able to 
perform a job that did not require a lot of bending, 
stooping, or climbing.  In addition, he has not claimed that 
his right knee disability has caused a marked interference 
with employment nor has he submitted any objective evidence 
of the same.  For these reasons, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the veteran's contentions as to the 
severity of his right knee disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions are not 
competent medical evidence that provides a basis for the 
assignment of a compensable rating for a right knee 
disability.

In sum, the Board finds that a compensable disability rating 
is not warranted at any time during the pendency of this 
appeal under DCs 5257, 5260, or 5261.  However, the Board 
finds that a 10 percent rating is warranted for the veteran's 
right knee arthritis under DC 5003.  The Board has resolved 
all doubt in favor of the veteran in reaching this decision.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007); 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating, but not higher, for a right knee 
disability is granted pursuant to Diagnostic Code 5003.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


